Citation Nr: 0207694	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  94-31 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse, 
for the purposes of reinstatement of Department of Veterans 
Affairs (VA) death pension benefits. 


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION
 
The veteran retired in December 1944 after more than 30 years 
of active service.  He died in December 1985.  The appellant, 
a nonresident alien, is his widow.

In a May 1994 administrative decision, the Manila, 
Philippines, VA Regional Office (RO) determined that the 
appellant was no longer entitled to recognition as the 
veteran's surviving spouse.  The appellant appealed that 
decision to the Board of Veterans' Appeals (Board).  

In April 1996, the Board denied the appellant entitlement to 
restoration of death benefits as the surviving spouse of the 
veteran.  She appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court).    

In October 1997, counsel for the appellant and VA filed a 
Joint Motion for Remand.  The parties moved the Court to 
vacate the April 18, 1996, Board decision and remand the 
matter.  An Order of the Court dated October 30, 1997, 
granted the joint motion.

In April 1998, the Board requested that the appellant clarify 
the status of her representation before VA.  She replied that 
she had appointed a veterans service organization as her 
representative.  When the Board contacted that veterans 
service organization, the executive director advised the 
Board that the organization was unable to assist the 
appellant.  The Board requested that the appellant submit a 
new power of attorney in December 1998 if she desired 
representation.  She did not respond.

In July 1999, the Board requested an opinion from the VA 
General Counsel in accordance with 38 C.F.R. § 20.901(c).  In 
conformance with 38 C.F.R. § 20.903, the appellant was 
notified at the time the opinion was initially sought by 
means of a July 12, 1999, letter.  See 67 Fed. Reg. 3,099, 
3105 (Jan. 23, 2002) (to be codified as amended at 38 C.F.R. 
§ 20.903(a)).  After the reply was received at the Board, in 
September 2001 the appellant was provided a copy and 60 days 
to submit any additional evidence or argument in response.  
She responded that she had no further evidence or argument to 
submit.


FINDINGS OF FACT

1.  The appellant and the veteran were married in November 
1976 and remained legally married until the time of the 
veteran's death in December 1985.

2.  After the veteran's death, the appellant was awarded 
death pension benefits, which were terminated in May 1994 
when the RO determined that the appellant was living in a 
marital relationship with R.D.C.

3.  The appellant cohabited with R.D.C. until December 1993 
and three children were conceived of that relationship.  The 
appellant held herself out openly to the public to be the 
spouse of R.D.C., creating an inference or presumption that 
she had remarried. 

4.  The appellant did not terminate the relationship or 
conduct which had created an inference of remarriage prior to 
November 1, 1990. 

CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse, for the purposes of reinstatement of VA 
death pension benefits.  38 U.S.C.A. § 101(3) (West 1991); 38 
C.F.R. §§ 3.50(b), 3.55(a), 3.215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The Board has reviewed all the evidence of record.  It is 
discussed below in chronological order for clarity. 

The appellant and the veteran were married in November 1976 
and remained legally married until the time of the veteran's 
death in December 1985.  In a December 1986 administrative 
decision, the RO denied the appellant's claim for recognition 
as the veteran's surviving spouse because the evidence showed 
that she was living in a husband-and-wife relationship with 
another man, R.D.C., with whom she had a child in December 
1986.  The appellant had reported that R.D.C. moved into her 
home in October 1985, but that she did not have intimate 
relations with him until after the veteran's death.  See 
Report of Field Examination, dated October 16, 1986.  She 
said that they referred to each other as husband and wife and 
did not try to hide their relationship. 

The appellant, in April 1987, again requested recognition as 
the veteran's surviving spouse.  She stated that she had 
separated from R.D.C. in November 1986 because he was married 
to another woman.  She submitted an affidavit in support of 
her claim dated in June 1987, in which she stated that R.D.C. 
had moved into her house in February 1986.  

After a field examination was conducted, a March 1988 
administrative decision found the appellant entitled to 
recognition as the surviving spouse of the veteran because 
the evidence established that she was no longer living with 
anyone in a relationship which would bar entitlement to 
benefits. 

In May and December 1990, field examinations were conducted 
to verify the appellant's marital status.  She was 
interviewed as part of a field examination and reported that 
she had had a second child by R.D.C. in November 1989, but 
that they were not living with each other as husband and 
wife.  She said that they met in hotels and that he visited 
her twice a month.  She also said that she listed another 
woman as the mother on her child's birth certificate because 
she was afraid that her VA benefits would be terminated.  She 
reported that she had been living in her current house since 
October 1990, and owned it jointly with her brother.   

A March 1991 administrative decision found clear and 
unmistakable error in the March 1988 administrative decision, 
holding that appellant was not entitled to recognition as the 
veteran's surviving spouse because the evidence clearly and 
unmistakably established that she did not have continuous 
cohabitation with the veteran prior to his death.  On appeal, 
in January 1992, the Board reversed this determination and 
again granted appellant recognition as the surviving spouse 
of the veteran. 

In September 1993, a field examination was conducted to 
verify the appellant's marital status.  Individuals 
interviewed were apprehensive about giving information to the 
investigator.  Therefore, in one of the interviews the VA 
investigator pretended to be conducting a census for the 
National Housing Authority to determine how many people were 
living in the appellant's house.  The witness said that the 
appellant and R.D.C. were known as husband and wife and had 
three children, the youngest of which was born in September 
1991.  It was further reported that R.D.C. did not return 
home every day because of his profession, but that he stayed 
at home during the weekends.

A second person was also interviewed who lived nearby.  This 
witness said that the appellant and R.D.C. had cohabited for 
approximately four years and that R.D.C. stayed with the 
appellant every weekend.  It was also noted that the 
appellant had three children with R.D.C. and that he had 
another wife.  The witness observed the appellant's 
pregnancies with her two youngest children while she was 
living at her current address.  This witness was promised 
confidentiality as part of the VA investigation.   

In a May 1994 administrative decision, the RO proposed to 
terminate the appellant's benefits because the evidence 
demonstrated that she had been living in a marital 
relationship with R.D.C. since 1986, which had resulted in 
the birth of three children.  The appellant expressed 
disagreement with this proposed decision and a Statement of 
the Case (SOC) was issued in June 1994.  

In a July 1994 letter, the appellant requested copies of the 
field examination report and copies of all depositions of 
those who had been contacted by the field examiner, 
preferably in "unsanitized form."  She also requested that 
she be provided four Statements in Support of Claim so that 
she could obtain statements from four witnesses.

The appellant submitted a substantive appeal to the RO in 
August 1994 in which she stated that her children were the 
result of a secret tryst and infrequent meetings in hotels 
with R.D.C.  She again requested the complete field 
examination report, including all depositions taken as part 
of the report, specifically from R.D.C. who she said vowed to 
destroy her for ending the relationship.  She also argued 
that she should have been interviewed as part of the field 
examination before any decision was made.

The appellant submitted statements from four individuals in 
conjunction with her substantive appeal.  One indicated that, 
during her residence in Cavite (since October 1990), the 
appellant only resided with her two brothers and children and 
indicated that the appellant never represented herself as the 
"common-law wife" of any other man.  This statement was 
confirmed by another witness.  A third statement indicated 
that the affiant and his spouse had never seen the appellant 
in an "ostensible marital relationship" with any other man 
since January 1992.  The fourth witness stated that the 
appellant had never represented herself as a "paramour" and 
that she had not lived with any man in an ostensible marital 
relationship since January 1994. 

In a statement received in August 1994, A.D.O. reported that 
the appellant had been in a relationship with R.D.C. and had 
made representations that she was his wife.  R.D.C. was a 
doctor, and had built a home for them and the three children 
conceived through that relationship.  It was averred that 
when R.D.C. became ill, the appellant undertook a 
relationship with a younger man, threw R.D.C. out of the 
house, and demanded support. 

The RO conducted an additional field examination in 1994, as 
reflected in a report dated in October 1994.  One witness 
stated that the appellant and R.D.C. lived in a husband-and-
wife relationship at the same address from 1990 to 1993 and 
that three children were born of this union.  It was reported 
that although the appellant did not directly represent R.D.C. 
as her husband, their gestures and activities obviously 
showed their husband-and-wife relationship.  The witness said 
that R.D.C. stayed overnight with the appellant at least four 
times a month, that they sometimes went out together, and 
that R.D.C. brought groceries to the house when he visited.  
The relationship reportedly ended when R.D.C. started a 
relationship with another woman.  

Another witness said that the appellant addressed R.D.C. as 
her husband.  Two additional witnesses who had previously 
provided written statements on the appellant's behalf 
reported that the appellant did not live in an ostensible 
relationship with any man.  They indicated that the written 
statements they had previously signed were prepared by the 
appellant.  A fifth witness (previously interviewed in 1994) 
stated that R.D.C. had stopped visiting the appellant for 
approximately one year.  An effort to interview the appellant 
was unsuccessful.  The case was to be reassigned in order to 
contact her, as she had apparently moved.

Another report of investigation issued in February 1995 
indicated that the appellant and R.D.C. had terminated their 
marital-type relationship in December 1993 and that the 
appellant apparently had another "paramour" that she had 
met in December 1992.  Other witnesses also confirmed that 
the appellant's relationship with R.D.C. had terminated and 
that the couple no longer lived together.  The investigator 
went to the appellant's house to interview her, but she was 
not there. 

R.D.C. was interviewed and indicated that he had cohabited 
with the appellant until December 1993 when he separated from 
her.  He said he had written a letter to VA under the name of 
A.D.O.  When questioned by the investigator, he was able to 
recite, almost verbatim, the letter of A.D.O.  He stated that 
he had sent this letter to punish the appellant for what she 
had done to him.  He confirmed that he had three children 
with the appellant presently ages 8, 5, and 3.  He indicated 
that they commenced cohabiting in Tondo, Manila, and later in 
Pasay City, and still later in Cavite.  He paid to have a 
house built for them in Cavite, but the house was in her name 
to avoid discontinuance of her VA pension.  

In March 1995, the appellant was provided a Supplemental 
Statement of the Case (SSOC).  In response, she wrote to VA 
asserting that the information provided in the course of the 
field examinations had come from R.D.C., and that he had 
sworn to do everything in his power to destroy her status as 
the unremarried widow of the veteran.  She expressed her 
belief that she had not been deposed by VA so she would not 
be able to rebut the allegations of R.D.C.

The appellant subsequently was represented by an attorney who 
requested a copy of the claims file.  The attorney was 
provided a copy of the file, except for copies of the field 
examination reports dated September l7, 1993, October 12, 
1994, and February 8, 1995.  The attorney was notified that 
non-disclosure of the reports was necessary "to insure the 
privacy interest of those persons interviewed and the safety 
of individuals who made depositions, and to honor our [VA's] 
pledge of confidentiality."  

Subsequently, the request for records was forwarded to the VA 
Office of General Counsel (OGC) for response.  In a 
memorandum, the veteran's service officer strongly cautioned 
against the release of the content of the field examinations, 
advising OGC of the need for confidentiality of witnesses and 
informants due to the "common" practice of  "intimidation 
through use of bribes, character assassination, or threat of 
injury or death directed at the informant or their family 
members." 

In October 1995, OGC informed the appellant that the three 
field examinations that had been conducted for use in 
determining her continued entitlement to benefits constituted 
records compiled for law enforcement purposes under the 
Freedom of Information Act (FOIA), 5 U.S.C. § 552(b)(7).  OGC 
determined that information in the reports that would 
disclose the identity of VA investigators or persons 
interviewed was protected from disclosure by 5 U.S.C. § 
552(b)(7)(C) and (D).  Consequently, OGC forwarded copies of 
the three field examination reports to the appellant, but 
deleted the identifying information, except to the limited 
extent that the information had already been disclosed in 
past SOC/SSOC.  OGC advised the appellant that the 
determination constituted a final VA decision, but that she 
could file suit in an appropriate United States District 
Court if she believed that the requested records had been 
improperly withheld.
 
On April 18, 1996, the Board issued a decision denying the 
appellant entitlement to restoration of death benefits as the 
veteran's surviving spouse.  Some of the information cited in 
the decision, particularly statements made by R.D.C. in the 
February 1995 field examination report, had been deleted from 
copies of the reports provided to the appellant by the 
General Counsel.     

The appellant appealed the Board's decision to the Court.  In 
October 1997, counsel for the appellant and VA filed a Joint 
Motion for Remand.  The parties moved the Court to vacate the 
April 18, 1996, Board decision and remand the matter.  An 
Order of the Court dated October 30, 1997, granted the joint 
motion. 

In the October 1997 Joint Motion for Remand, the parties 
moved for remand for the Board to consider whether the 
appellant was adequately informed of the evidence relied upon 
by the Board in reaching its decision.  The Board was to 
specifically determine whether she was adequately informed of 
the evidence obtained in the field examinations and provided 
an opportunity to present rebuttal evidence in a field 
examination.

In May 1998, an affidavit signed by R.D.C. and dated in 
January 1996 was received at the Board.  The document had 
been submitted to VA by the appellant.  In the affidavit, 
R.D.C. stated that a VA investigator had contacted him in 
November 1994, at which time he gave statements that were 
intended to destroy the appellant's claim.  He said that it 
was not true that he and the appellant were representing 
themselves as husband and wife and that the appellant had a 
new boyfriend.  He retracted his prior statements, and said 
that the appellant had not lived in an ostensible 
relationship with any other man, except the late veteran.  

In July 1999, the Board requested an opinion from the VA 
General Counsel on the following questions:  (1) Whether, 
consistent with due process, the Secretary may withhold the 
identity of informants and investigators and other 
information under the circumstances of this case; (2) 
Whether, consistent with the fair process concerns that 
underlay Thurber v. Brown 5 Vet App. 119, 122-26 (1993) and 
Austin v. Brown 6 Vet App. 547, 550-5.5 (1994), a Board 
decision may properly rely, in a manner adverse to the 
appellant, upon evidence not made available to the appellant; 
(3) Whether the unappealed FOIA (5 U.S.C. § 552) decision has 
any legal effect on due process and fair process concerns 
under the circumstances of this case; and (4) Whether the 
Board may conduct an in camera inspection, similar that 
permitted the district court in FOIA complaints by statute, 5 
U.S.C. § 552(a)(4)(B), or similar to in camera proceedings 
used in informant disclosure cases, see e.g., United States 
v. Ordonez, 737 F.2d 793, 809(9th Cir. 1984); United States 
v. Cortese, 614 F.2d 914,921-22 (3d Cir. 1980); United States 
v. Freund, 525 F.2d 873, 877 (5th Cir.), cert. denied; 426 
U.S. 923 (1976); People v. Darden, 34 N.Y.2d 177, 313 N.E.2d 
49 (1994), of the unredacted evidence and release exculpatory 
information to the appellant.  

In August 2001, the General Counsel responded, in pertinent 
part:

A.  In order to decide whether disclosure of the 
names of informers and field investigators and 
complete copies of relevant documents is 
required to ensure fair process and compliance 
with established adjudication procedures 
(38 C.F.R. § 3.103(c) and (d)), the Board of 
Veterans' Appeals (Board) must consider whether 
a claimant's ability to rebut negative evidence 
or challenge the credibility of an informer's or 
investigator's statement would be impaired where 
a claimant has not had an opportunity to view 
the evidence or learn the name of an informer or 
investigator who has provided information that 
will be used in the adjudication of a benefit 
claim. 

B.  The Department of Veterans Affairs (VA) may 
assert the informer's privilege and/or the law 
enforcement information privilege against 
disclosure to a claimant of the names of 
informers and field investigators and complete 
copies of relevant documents upon which the 
Board intends to rely in making its decision.  
Where such a privilege is asserted and the Board 
finds that the privilege would be applicable to 
the information that VA seeks to withhold, the 
Board must balance the public interest in 
protecting the flow of information for purposes 
of preventing fraud in the payment of veterans 
benefits against the claimant's right to rebut 
or challenge the credibility of an informer's 
statements or information provided in an 
investigative report in order to decide whether 
disclosure to a claimant of the name of an 
informer or field investigator and complete 
copies of relevant documents upon which the 
Board intends to rely in making its decision is 
necessary in a particular case.  If the Board 
finds that the claimant's need for the name of 
an informer or field investigator outweighs the 
public's interest in protecting the name from 
disclosure, the Board should disclose the name 
to the claimant and may consider the information 
provided by the informer or field investigator 
in deciding the claim.  If the Board finds that 
the public's interest in protecting the name of 
an informer or field investigator outweighs the 
claimant's need for the information, the Board 
should not disclose the name and may consider 
the information provided by the informer or 
field investigator in deciding the claim.  If 
the Board finds that the claimant's need and the 
public's interest are of equal weight, it should 
decide the claim without considering information 
derived from sources not disclosed to the 
claimant.  Under those circumstances, the Board 
would have to rely upon other evidence of record 
in deciding the claim.

C.  A claimant's failure to appeal a decision by 
VA regarding disclosure of public information 
pursuant to the Freedom of Information Act 
(FOIA), 5 U.S.C. § 552, is not controlling in 
assessing the adequacy of the procedures 
employed in VA's adjudication of a claim for 
benefits.  However, there is a strong 
correlation between FOIA privileges relating to 
law enforcement and common law evidentiary 
privileges, and applicability of the FOIA 
exemptions may lend support to a claim of 
privilege by the Government.  

D.  The Board may review, in private, evidence 
upon which it intends to rely in order to 
determine whether particular information should 
be redacted as privileged.  However, at a 
minimum, the claimant should be informed as 
fully as possible concerning the Board's action 
and be given an opportunity to address the issue 
of the need for full disclosure. 

VAOPGCPREC 13-2001. 


II.  Legal analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to provide notice 
and assistance.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen finally denied 
claims, not relevant here.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

In this case, VA's duties have been fulfilled.  VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete her claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The appellant was told that her claim 
was denied because the evidence showed that she cohabited 
with R.D.C. from 1986 through 1993, that three children were 
born of that relationship, and that she held herself out 
openly to the public to be the spouse of R.D.C., creating an 
inference or presumption that she had remarried.  That is the 
key issue in this case, and the discussions in the May 1994 
administrative decision, June 1994 SOC, August 1994 and March 
1995 SSOCs, and April 1996 Board decision informed her of the 
evidence needed to substantiate her claim.  Indeed, in 
response to these discussions the appellant submitted 
evidence to refute the above findings, including affidavits 
from four individuals, her own statements, and a January 1996 
affidavit from R.D.C.  VA has no outstanding duty to inform 
her that any additional information or evidence is needed. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  Here, the RO conducted three field 
examinations.  There is no indication that any relevant 
records exist that have not been obtained.  There is more 
than sufficient evidence of record to decide this claim 
properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the appellant has had ample notice of what 
might be required or helpful to her case.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the appellant 
because the provisions of this rule merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA.  


B.  Procedural matters

First, the appellant submitted a written statement to the 
Board in March 1998.  This statement was essentially 
duplicative of her prior assertions on appeal, and she waived 
RO consideration of the statement.  An affidavit from R.D.C. 
dated in January 1996 was also received at the Board in June 
1998.  It appears that the appellant originally submitted 
this document to VA in February 1996, under cover letter 
dated December 1995, but for some reason it was not 
associated with the claims folder at that time.  

Pursuant to former 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the appellant or representative which 
was accepted by the Board under the provisions of 38 C.F.R. § 
20.1304(a) was required to be referred to the RO for review 
and preparation of an SSOC unless that procedural right was 
waived by the appellant.  On January 23, 2002, final rules 
were published in the Federal Register amending the Board's 
Appeals Regulations and Rules of Practice to permit the Board 
to obtain evidence, clarify the evidence, cure a procedural 
defect, or perform any other action essential for a proper 
appellate decision in any appeal properly before it without 
having to remand the appeal to the RO.  The new rules also 
permit the Board to consider additional evidence without 
having to refer the evidence to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  

The rule changes and amendments made by 67 Fed. Reg. 3,099 
(Jan. 23, 2002) were effective as of February 22, 2002.  The 
amendments apply to appeals pending, whether at the Board, 
the United States Court of Appeals for Veterans Claims, or 
the United States Court of Appeals for the Federal Circuit, 
on February 22, 2002.    As stated in the Supplementary 
Information that accompanied the final amendments, these 
rules and rule changes apply "to all pending appeals."  67 
Fed. Reg. 3,099, 3,103-104.  

Because this appeal was pending on February 22, 2002, the 
Board may consider the evidence received in 1998 without 
obtaining a waiver of RO consideration from the appellant.  
Additionally, the appellant herself provided this evidence to 
VA; therefore, the Board is not required to provide her 
notice of the evidence.  See 67 Fed. Reg. 3,099, 3105 (Jan. 
23, 2002) (to be codified as amended at 38 C.F.R. 
§ 20.903(b)).

Second, the October 1997 Joint Motion for Remand stated that 
the Board, in its April 1996 decision, failed to address the 
issue of whether, in the SOC, SSOC, or the redacted copies of 
the field examination reports, the appellant was provided 
reasonable notice of the evidence obtained by VA and whether 
she was provided a reasonable opportunity to respond.  The 
April 1996 decision was vacated and the case was remanded to 
the Board for appropriate action.  Before the Board may 
consider this issue, it must determine that there is no 
prejudice to the appellant to do so without remand to the RO 
for that purpose.  See Marsh v. West, 11 Vet. App. 468, 470-
471 (1998); Sutton v. Brown, 9 Vet. App. 553, 564-570 (1996); 
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  

There is no prejudice to the appellant in considering this 
issue in the first instance because she has been given 
adequate notice of the need to submit evidence and/or 
argument on this question, an opportunity to submit such 
evidence and argument, and the opportunity to address this 
question at a hearing.  See Bernard, 4 Vet. App. at 394.  
Indeed, the appellant raised the issue during the course of 
her appeal and addressed it on several occasions.  She 
repeatedly argued that she was denied due process because she 
was not provided complete copies of the field examination 
reports and not interviewed as part of those field 
examinations.  At the time she made this argument in writing, 
she indicated that she did not want to appear at a personal 
hearing.  See VA Forms 9, dated August 3, 1994, and March 28, 
1995.  

Additionally, the appellant was provided a copy of the Joint 
Motion for Remand, the Board's request for a General Counsel 
opinion, and the resulting opinion from the General Counsel 
(VAOPGCPREC 13-2001).  See Letters from Board to the 
appellant, dated February 11, 1998, July 12, 1999, and 
September 19, 2001.  The General Counsel's opinion 
specifically addressed this issue and apprised her of the 
applicable laws and regulations, i.e., 38 C.F.R. § 3.103, 
etc.  The appellant was provided an opportunity to respond, 
but said that she had no further argument or evidence to 
present.  See Signed document from the appellant, received at 
the Board on January 23, 2002.  Accordingly, she has been 
adequately notified that the Board intends to consider this 
issue and of the applicable law, and she presented relevant 
argument during the course of her appeal.  See 67 Fed. Reg. 
3,099, 3105 (Jan. 23, 2002) (to be codified as amended at 
38 C.F.R. § 20.903(c)); see also Bernard, 4 Vet. App. at 394. 

Third, the Board must determine whether fair process and 
established adjudication procedures (see 38 C.F.R. § 3.103) 
have been violated by not providing the appellant the names 
of the informers and field investigators and complete copies 
of relevant documents that will be used in the adjudication 
of her claim.  See Thurber v. Brown, 5 Vet. App. 199, 126 
(1993); Austin v. Brown, 6 Vet. App. 547, 551 (1994); Curry 
v. Brown, 7 Vet. App. 59, 67 (1994); Winters v. Gober, 219 
F.3d 1375, 1379-80 (Fed. Cir. 2000).  In so doing, the Board 
must consider whether the appellant's ability to rebut 
negative evidence or challenge the credibility of an 
informer's statement has been impaired.

Here, the appellant had the opportunity to rebut the negative 
evidence obtained in the field examinations.  She was 
provided copies of the field examination reports wherein 
information identifying the informers was deleted.  She was 
also provided summaries of the information contained in those 
reports by means of the May 1994 administrative decision, 
June 1994 SOC, March 1995 SSOC, and April 1996 Board 
decision.  She refuted the informers' negative statements 
with her own statements, affidavits from four individuals, 
and an affidavit from R.D.C., and this was included in the 
record.  See 38 C.F.R. § 3.103(d) (2001) ("Any evidence 
whether documentary, testimonial, or in other form, offered 
by the claimant in support of a claim and any issue a 
claimant may raise and any contention or argument a claimant 
may offer with respect thereto are to be included in the 
records.").  Remand to the RO to interview the appellant as 
part of a field investigation is not warranted.  VA attempted 
to interview her as part of the field examination(s), but was 
not successful.  The appellant had moved, and then when her 
house was located she was not at home.  Even so, she has 
already refuted the statements of the informers in writing, 
and an additional field examination to obtain oral statements 
from the appellant is not necessary.  As noted above, she 
indicated on two occasions that she did not wish to appear 
for a personal hearing.  See 38 C.F.R. § 3.103(c)(1) and (2) 
(2001).  She also stated in January 2002 that she had no 
further evidence or argument to present.  The appellant's 
ability to rebut the negative evidence in this case has not 
been impaired. 

Additionally, the appellant challenged R.D.C.'s credibility 
concerning the statements he made in the February 1995 field 
examination report.  She was aware that he was interviewed as 
part of that field examination, and this fact was confirmed 
in the April 1996 Board decision.  She alleged that he had 
sworn destroy her status as the unremarried widow of the 
veteran because she ended their relationship.  

VA withheld the names of the other informers and 
investigators from the appellant.  To this extent, her 
entitlement to fair process has been impaired and there has 
been a violation of established procedures because she has 
not been able to present evidence or argument challenging 
these informers' credibility (although she has been able to 
rebut the content of their statements).  See 38 C.F.R. 
§ 3.103(c) and (d) (2001). 

The Board must next determine whether the information sought 
by the appellant, namely, information identifying the 
informers and field investigators, is protected by Government 
privilege.  Given the Secretary's investigatory authority and 
penalties for fraud authorized by title 38 (see 38 U.S.C.A. 
§§ 303, 5711(a) and 6102), there are two evidentiary 
privileges under which VA may withhold from disclosure the 
names of informers and field examiners based upon the 
Department's need to stem fraud, i.e., the informer's 
privilege and the law enforcement privilege.  See VAOPGCPREC 
13-2001.  These privileges are defined as follows: 

The informer's privilege is a qualified 
Government privilege to withhold from disclosure 
the identity of persons who furnish information 
regarding violations of law to law enforcement 
officials.  Roviaro v. United States, 353 U.S. 
53, 59 (1957); McCray v. Illinois, 386 U.S. 300, 
308-09 (1967).  The purpose of the privilege is 
the furtherance and protection of the public's 
interest in effective law enforcement.  Roviaro, 
353 U.S. at 59.  All other relevant information 
contained in a communication identifying an 
informer is discoverable unless privileged on 
some other ground or necessary to preserve the 
informer's anonymity.  See id. at 60.  The 
informer's privilege may be asserted when it 
appears that the informer may be the target of 
retaliatory actions as a result of the 
disclosure.  In re United States, 565 F.2d 19, 
22 (2d Cir. 1977), cert. denied, 436 U.S. 962 
(1978).  The threat of physical reprisal is not 
required.  Retaliation may include economic 
duress, blacklisting, or social ostracism.  Id .   

 . . . [T]he law enforcement privilege pertains 
to information within the custody or control of 
a governmental department or agency compiled for 
law enforcement purposes, disclosure of which 
would be contrary to the public interest.  3 J. 
Weinstein & 
M. Berger, Weinstein's Federal Evidence 
 509.22[2] (2d ed. 2001).  The privilege 
protects civil as well as criminal law 
enforcement investigatory files from discovery.  
United States v. Lang, 766 F. Supp. 389, 404 (D. 
Md. 1991); see also Allnutt v. United States 
Dep't of Justice, 99 F. Supp. 2d 673, 679 (D. 
Md. 2000) (FOIA case involving law enforcement 
exemption at 5 U.S.C. § 552(b)(7)(E)).  The 
purpose of the privilege is to 'prevent 
disclosure of law enforcement techniques and 
procedures, to preserve the confidentiality of 
sources, to protect witness and law enforcement 
personnel, to safeguard the privacy of 
individuals involved in an investigation, and 
otherwise to prevent interference with an 
investigation.'  In re Dep't of Investigation, 
856 F.2d 481, 484 (2d Cir. 1988).  Although 
consideration may be given to whether a 
continuing need for confidentiality exists upon 
completion of an investigation, Cumis Ins. 
Soc'y, Inc. v. South-Coast Bank, 610 F. Supp. 
193, 197 (N.D. Ind. 1985), an investigation does 
not have to be ongoing in order for the law 
enforcement privilege to apply because the 
ability of law enforcement to conduct future 
investigations may be impaired if certain 
information is revealed.  Morrissey v. City of 
New York, 171 F.R.D. 85, 90 (S.D.N.Y. 1997); see 
also Aspin v. Department of Defense, 491 F.2d 
24, 30 (D.C. Cir. 1973) (FOIA case involving 5 
U.S.C. § 557(b)(7)).

See VAOPGCPREC 13-2001, 14 and 15.

The General Counsel also determined that the three field 
examination reports constitute records compiled for law 
enforcement purposes within the meaning of FOIA exemption 
5 U.S.C. § 552(b)(7) and are protected from required 
disclosure. 5 U.S.C. § 552(b)(7) provides that, 

This section does not apply to matters that are 
. . . records or information compiled for law 
enforcement purposes, but only to the extent 
that the production of such law enforcement 
records or information (A) could reasonably be 
expected to interfere with enforcement 
proceedings, (B) would deprive a person of a 
right to a fair trial or an impartial 
adjudication, (C) could reasonably be expected 
to constitute an unwarranted invasion of 
personal privacy, (D) could reasonably be 
expected to disclose the identity of a 
confidential source, including a State, local, 
or foreign agency or authority or any private 
institution which furnished information on a 
confidential basis, and, in the case of a record 
or information compiled by criminal law 
enforcement authority in the course of a 
criminal investigation or by an agency 
conducting a lawful national security 
intelligence investigation, information 
furnished by a confidential source, (E) would 
disclose techniques and procedures for law 
enforcement investigations or prosecutions, or 
would disclose guidelines for law enforcement 
investigations or prosecutions if such 
disclosure could reasonably be expected to risk 
circumvention of the law, or (F) could 
reasonably be expected to endanger the life or 
physical safety of any individual. 

The Board finds that the information sought by the appellant 
is both protected by Government privilege and falls under 
5 U.S.C. § 552(b)(7) because of (1) the need to protect VA 
informers and investigators from retaliation, (2) the need to 
protect VA's ability to conduct future investigations, and 
(3) the need to protect the personal privacy and identity of 
a confidential source.  See also VAOPGCPREC 13-2001 ("The 
Department of Veterans Affairs (VA) may assert the informer's 
privilege and/or the law enforcement information privilege 
against disclosure to a claimant of the names of informers 
and field investigators and complete copies of relevant 
documents upon which the Board intends to rely in making its 
decision."). 
 
As noted in the General Counsel's opinion, fraud in the 
Philippines in connection with VA benefit claims is a serious 
problem.  See VAOPGCPREC 13-2001, 13 (VADIGOP, 5-19-81; 
Veterans' Compensation: Premature Closing of VA Office in the 
Philippines Could Be Costly, GAO/HRD-93-96 at 10-12 (July 15, 
1993), and a July 26, 1994, memorandum from the Under 
Secretary for Benefits stated that it was the policy of the 
Veterans Benefits Administration to withhold the names of 
informers who gave testimony during field investigations in 
the Philippines "in order to protect them from reprisals by 
Filipino claimants and their relatives.").  In a June 1995 
memorandum to OGC, a veteran's service officer also reported 
that "in the Philippines, once the identity of a witness or 
informant becomes known, intimidation through the use of 
bribes, character assassination, or threat of injury or death 
directed at the informant and their family members is very 
common and often carried out."  In fact, individuals 
interviewed in this case were apprehensive about giving 
information to the investigator.  One of the informers only 
gave a narrative statement after being promised full 
confidentiality because he was hesitant to get involved.

Information provided by informers, such as in this case, is 
of the utmost value in preventing and stopping fraud in the 
receipt of VA benefits.  If VA were to disclose to the 
appellant the names of the field examiners and informers, it 
is likely that others would be discouraged from providing 
information to VA in future investigations because of fear of 
reprisal.  This information is not readily available from 
other sources.  Indeed, the appellant herself stated that she 
put another woman's name on her child's birth certificate in 
an attempt to maintain her VA benefits.  Further, although 
R.D.C. paid to have a house built for himself and the 
appellant and they lived together in that house, she owned 
the house jointly with her brother, and not R.D.C., in order 
to conceal her situation from VA.  It appears that she went 
to great lengths to prevent VA from finding out the true 
nature of her relationship with R.D.C. through other 
channels, such as birth and land records.  It is because of 
actions such as those taken by the appellant that VA's 
ability to rely on confidential sources is essential. 

Finally, for all of these reasons, the Board finds that the 
appellant's need for the protected information in this case 
is outweighed by the public's interest in protecting the flow 
of information regarding potential fraud in the receipt of 
veterans' benefits.  The interests of the informers and 
investigators and VA's ability to conduct investigations to 
stem fraud are paramount.  There is uncontradicted evidence 
of record, both general and specific, suggesting the threat 
of retaliation to the informers, and at least one informer 
requested confidentiality.  Disclosing identifying 
information to the appellant would likely discourage others 
from providing information to VA in future investigations, 
and this information is not readily available from other 
sources.  On the other hand, only the appellant's ability to 
rebut the credibility of some of the informers was impaired.  
She was provided an opportunity to rebut the content of their 
statements, including those made by R.D.C., and did so on 
several occasions.  She has been able to adequately present 
her case.  Accordingly, VA is justified in not disclosing the 
identity of the informers and investigators to the appellant, 
and may consider the documents containing information 
provided by them in deciding this claim. 


C.  Merits of the case

Except as provided in § 3.52, a "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of Sec. 3.1(j) and who was the spouse 
of the veteran at the time of the veteran's death and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 
3.50(b) (2001); see also Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

On or after January 1, 1971, benefits may be resumed to an 
unmarried surviving spouse upon filing of an application and 
submission of satisfactory evidence that the surviving spouse 
has ceased living with another person and holding himself or 
herself out openly to the public as that person's spouse or 
that the surviving spouse has terminated a relationship or 
conduct which had created an inference or presumption of 
remarriage or related to open or notorious adulterous 
cohabitation or similar conduct, if the relationship 
terminated prior to November 1, 1990.  Such evidence may 
consist of, but is not limited to, the surviving spouse's 
certified statement of the fact.  38 C.F.R. 3.215 (2001) 
(emphasis added); see also 38 C.F.R. § 3.55(a)(5) and (8) 
(2001).

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  For the 
following reasons, the Board finds that the preponderance of 
the evidence is against the appellant's claim for entitlement 
to recognition as the veteran's surviving spouse, for the 
purposes of reinstatement of VA death pension benefits. 

Evidence in favor of the appellant's claim includes her own 
statements, statements from four of her acquaintances dated 
in 1994, and a January 1996 affidavit from R.D.C.  Among the 
evidence unfavorable to the appellant's claim are at least 
four statements from individuals obtained in the field 
examinations.
The appellant reported that she lived with R.D.C. and that 
they held themselves out to the public as husband and wife 
from the time of the veteran's death in December 1985 until 
November 1986.  She stated that they subsequently conceived 
two additional children through secret trysts in hotels, but 
did not again live in a husband-and-wife relationship.  Two 
acquaintances of the appellant also stated that she had not 
lived as the "common-law wife" of any other man since 
October 1990.  Finally, R.D.C. reported in 1996 that his 
prior statements to the effect that he and the appellant were 
representing themselves as husband and wife were not true.

The Board assigns little probative value to the appellant's 
statements.  She has offered inconsistent statements in the 
past.  For example, during the October 1996 field examination 
she said that R.D.C. moved into her house in October 1985.  
But in a subsequent attempt to establish entitlement to VA 
benefits in April 1987, she reported that he did not move 
into her house until February 1986.  Still later she admitted 
to falsifying her child's birth certificate in an attempt to 
maintain her VA death pension benefits.  Likewise, in order 
to conceal her relationship from VA, R.D.C. was not listed as 
an owner of her home, despite the fact that he paid to build 
it.  Accordingly, the appellant's statements are not worthy 
of belief when viewed in the context of all the relevant 
evidence of record.  "The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character."  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995), citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).

The credibility of R.D.C.'s January 1996 affidavit is also 
questionable.  For instance, in this statement he recanted 
his prior statements and said that the appellant had not 
lived in a ostensible relationship with any other man, except 
the late veteran.  However, in October 1986 the appellant 
herself admitted to living in a husband-and-wife relationship 
with R.D.C.  Therefore, the Board finds R.D.C.'s prior 
statements admitting to living in a husband-and-wife 
relationship with the appellant until December 1993 to be 
more reliable.  Even if the motive for providing this 
information to VA was because he was angry with the 
appellant, as he later asserted, this does not necessarily 
mean that the information provided was false.  His prior 
statements were substantially consistent with those provided 
by the individuals interviewed during the field examinations, 
as discussed below, and were concurrent with the overall 
version of events presented at that time.

Also of record are the four statements from acquaintances of 
the appellant.  The Board assigns little probative weight to 
these statements because they were prepared by the appellant 
and presented to the individuals for signature.  See Caluza, 
7 Vet. App. at 511.  Also, two of the statements are 
irrelevant because the individuals stated only that the 
appellant had not lived in a husband-and-wife relationship 
since they knew her in January 1992 and January 1994, 
respectively.  The determinative issue in this case is 
whether the appellant's relationship with R.D.C. ended prior 
to November 1, 1990.   

The credible and persuasive evidence of record shows that the 
appellant lived with R.D.C. and held herself out openly to 
the public to be his spouse from sometime in 1986 to December 
1993.  This relationship with R.D.C. consisted of more than 
short, sporadic engagements, or trysts in hotels, as alleged 
by the appellant.  

In particular, R.D.C. himself said in 1994 that he had had 
three children with the appellant and that they commenced 
cohabiting in Tondo, Manila, and later in Pasay City, and 
still later in Cavite where he had a home built for her.  He 
made representations that she was his wife.  Several 
individuals interviewed during the field examinations in 
1993, 1994, and 1995 offered consistent statements.  They 
reported that the appellant and R.D.C. were known as husband 
and wife in the community and had three children together, 
the youngest of which was born in September 1991.  It was 
also reported that although R.D.C. did not return home every 
day, he stayed with the appellant during the weekends; that 
he and appellant sometimes went out together; that he brought 
groceries to the house when he visited; and that the 
appellant referred to him as her husband.  The statement of 
the informant interviewed in September 1993 is particularly 
trustworthy.  The investigator told this informant that he 
was taking a census for the National Housing Authority.  The 
informant, regardless of his/her identity and relationship 
with the appellant, did not know the true purpose of the 
interview and possible repercussions and was, therefore, 
likely to be candid.     

For these reasons, the Board concludes that the evidence 
against the appellant's claim is more probative and of 
greater weight and, based on this evidence, finds as fact 
that she lived with another person of the opposite sex, 
R.D.C.; that she held herself out to the public to be his 
spouse, creating an inference or presumption that she had 
remarried; and that this relationship was not terminated 
prior to November 1, 1990, as required by regulation for 
restoration of death benefits due or payable to an 
unremarried widow.  

The preponderance of the evidence is against the claim for 
entitlement to recognition as the veteran's surviving spouse, 
for the purposes of reinstatement of VA death pension 
benefits, and the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107 (West Supp. 2001).  The 
appellant has lost her status as an unremarried widow of the 
veteran and she may not hereafter reacquire that status as a 
matter of law.  38 C.F.R. §§ 3.50, 3.55, 3.215 (2001). 

ORDER

Entitlement to recognition as the veteran's surviving spouse, 
for the purposes of reinstatement of VA death pension 
benefits, is denied.

		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

